Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0021] recites “a second flange 28, 39”, but it appears that it should be “a second flange 28, 38”;  and 
In paragraph [0021] recites “Each flange 26, 28, 38, 39”, but it appears that it should be “Each flange 26, 28, 36, 38”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the openings 37 and 39 in paragraph [0021] are not shown in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (US Patent No. 2,078,103).
Regarding claim 1, Simmons discloses a safety apparatus (Figs. 1-3) comprising:
a first half-shell component (left 10 of Fig. 2) having a first interior surface  (interior surface of left 10) and a first exterior surface (exterior surface of left 10) and defining a first c-shape cross-section (see Fig. 2);
a second half-shell component (right 10 of Fig. 2) having a second interior surface (interior surface of right 10) and a second exterior surface (exterior surface of right 10) and defining a second c-shape cross-section (see Fig. 2), the first half-shell component and the second half-shell component being configured to form a cylindrically shaped housing when connected thereto (see Fig. 2);
at least one strip of reflective material (left 17) affixed to the first exterior surface in a manner to provide high visibility; and
at least one strip of reflective material (right 17) affixed to the second exterior surface in a manner to provide high visibility.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Egloff (US 6,168,180 B1).
Regarding claim 2, Simmons discloses the claimed invention as set forth above except for:
the first half-shell component further comprises a first flange having a first opening and a second flange having a second opening; 
the second half-shell component further comprises a third flange having a third opening and a fourth flange having a fourth opening;
the openings being configured to receive a fastener therethrough; and
at least one fastener configured to be inserted through at least one opening to connect the first half-shell component to the second half-shell component.

the second half-shell component (Fig. 3, the other 38) comprises a third flange (40) having a third opening (44) and a fourth flange (40) having a fourth opening (44);
the openings (44)  being configured to receive a fastener (43) therethrough; and
at least one fastener (43) configured to be inserted through at least one opening (44) to connect the first half-shell component to the second half-shell component (see Fig. 4).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to use the first half-shell component further comprises a first flange having a first opening and a second flange having a second opening; the second half-shell component further comprises a third flange having a third opening and a fourth flange having a fourth opening;
the openings being configured to receive a fastener therethrough; and at least one fastener configured to be inserted through at least one opening to connect the first half-shell component to the second half-shell component as taught by Egloff for the purpose of tightly secure the first half-shell component and the second half-shell component as being motivated to prevent the safety apparatus moving along the cylindrically shaped mounting objects.
	Regarding claim 3, the safety apparatus of claim 2, wherein the at least one fastener is a bolt and a nut (43, 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/13/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872